 540DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociated General Contractors of California, Inc.;and Engineering and Grading Contractors Associa-tion of California,Inc. and Associated IndependentOwner Operators,Inc. and Teamsters Local UnionNos. 94,137, 150,216, 287,291, 315,386, 431, 439,490, 533,624, 684,890, 912,980, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,and Heavy,Highway,Building and Construction Teamsters Committeefor Northern California,Parties to the ContractsAssociated General Contractors of California, Inc.;and Engineering and Grading Contractors Associa-tion of California,Inc. and California Dump TruckOwners Association and Teamsters Local UnionNos. 94,137, 150, 216, 287,291, 315,386, 431, 439,490, 533,624, 684,890, 912,980, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,and Heavy,Highway,Building and Construction Teamsters Committeefor Northern California,Parties to the ContractsAssociated General Contractors of California, Inc.;theBuilding Industry Association of California,Inc.; and the Engineering and Grading ContractorsAssociation,Inc. and Associated Independent Own-erOperators,Inc.and California Dump TruckOwners Association and Joint Council of TeamstersNo. 42; Teamsters,Chauffeurs,Warehousemen andHelpers Local 87; Sales Drivers and Dairy Employ-ees Local 166;Chauffeurs,Teamsters and HelpersLocal 186; General Truck Drivers,Warehousemenand Helpers Local 235; Teamsters and Warehouse-men Local 381;Building Material and Dump TruckDrivers Local 420; General Truck Drivers,Chauf-feurs and Helpers Local 692;Truck Drivers, Ware-housemen and Helpers Local 898; and GeneralTeamsters,Chauffeurs,Warehousemen and Help-ersLocal 982,allaffiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, Parties to the Con-tracts.Cases20-CA-9442,20-CA-9565,20-CA-9810, and 20-CA-9811September 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn May 6, 1975, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, the parties filed exceptionsand briefs were filed by Respondents, the Parties tothe Contracts, the Charging Parties, and the GeneralCounseland an answeringbrief was filed by South-ern California Employers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm with minor modificationsthe rulings, findings, and conclusions of the Adminis-trative Law Judge to the extent consistent herewith.'ORDERA. Associated General Contractors of California,Inc.; and Engineering and Grading Contractors As-sociation of California, Inc.; their officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Bargaining with Heavy, Highway, Buildingand Construction Teamsters Committee for North-ern California; or Teamsters Local Union Nos. 94,137, 150, 216, 287, 291, 315, 386, 431, 439, 490, 533,624, 684, 890, 912,or 980,International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, as the representative of the employ-ees of their employer-members who were covered bythe collective-bargaining agreement known as theMaster Agreement entered into on September 23,1971, between said Employers and said Unions, un-less and until said Unions have demonstrated theirexclusive majority representative status pursuant to aBoard-conducted election.(b)Maintaining,enforcing,or giving effect to the1974 contract which has been executed betweenthose Employers and those Unions covering said em-ployees or to any extension, modification, or renewalof said contract,unless and until said Unions havedemonstrated their exclusive majority representativestatus pursuant to a Board-conducted election.(c)Entering into any collective-bargaining con-1The Administrative Law Judge'srecommended Order fails to attachproper significance to the fact that the parties had previously entered intovalid collective-bargaining agreements and that the signatory Unions haveacquired a certain status as the incumbent bargaining representatives of theemployees hereinvolved.By recommending that Respondents now be affir-matively requiredto withdraw and withholdrecognition from the northernand southernCalifornia Unions,the Administrative Law Judge has orderedRespondent to refrain from doing a permissible act under Board law; name-ly, to represent employees in matters arising under the existing terms andconditions of employment.All thatis required is that Respondents refrainfrom bargaining and entering into collective-bargaining agreements untilthe question concerning representation has been resolved. Our Order will soprovide In view of this determination herein,we deem it unnecessary torely on nordo we passon the AdministrativeLaw Judge's analysis of theapplication of Sec. 8(f) of the Actto succeeding collective-bargaining agree-ments as discussed in fn. 9 of his Decision.220 NLRB No. 93 ASSOCIATED GENERAL CONTRACTORS541tract at a time when a real question concerning repre-sentation has been raised.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them in Section7 of the Act.2.Take the following affirmative action to effectu-ate the policiesof the Act:(a) Set aside their existing collective-bargainingcontracts with said Unions.(b) Post at their offices, and at the offices of all theemployer-members of said Associations, copies ofthe attached notice marked "Appendix A."2 Copiesof said notice,on formsprovided by the RegionalDirector for Region 20, after being duly signed bysaid Employers'authorized representatives,shall beposted by said Employers and by each of their em-ployer-members immediately upon receipt thereof,and be maintainedby them for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by said Employersand their employer-members to insure that said no-tices are not altered,defaced,or covered by anyother material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,whatsteps saidEmployers have taken to complyherewith.B.AssociatedGeneral Contractors of California,Inc.;The Building Industry Association of Califor-nia, Inc.;and The Engineering and Grading Con-tractors Association,Inc.; their officers,agents, suc-cessors, and assigns,shall:1.Cease and desist from:(a)Bargaining with Joint Council of TeamstersNo. 42, or Teamsters Local Union Nos. 87, 166, 186,235, 381, 420, 692, 898, or 982,' as the representativeof the employees of their employer-members whowere coveredby the collective-bargaining agreementknown as the Southern California Master LaborAgreement entered into on May 19, 1968, as amend-ed, between said Employers and saidUnions,unlessand until said Unions have demonstrated their exclu-sivemajority representative status pursuant to aBoard-conducted election.(b)Maintaining,enforcing,or giving effect to the1974 contract which has been executed betweenthose Employers and those Unions covering said em-ployees or to any extension,modification,or renewalof said contract,unless and until said unions havedemonstrated their exclusivemajority representativestatus pursuant to a Board-conducted election.(c)Entering into any collective-bargaining con-tract at a time when a real question concerning repre-sentation has been raised.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a) Set aside their existing collective-bargainingcontracts with said Unions.(b) Post at their offices, and at the offices of all theemployer-members of said Associations, copies ofthe attached notice marked "Appendix B."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed bythe said Employers' authorized representatives, shallbe posted by said Employers and by each of theiremployer-members immediately upon receipt there-of, and be maintained by them for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by said Em-ployers and their employer-members to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps said Employers have taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."3 The full names of these Unions are set forth in the caption above.4 See In2, supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT bargain with Heavy, Highway,Building and Construction Teamsters Commit-Union Nos. 94, 137, 150, 216, 287, 291, 315, 386,431, 439, 490, 533, 624, 684, 890, 912, or 980,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,as the representative of the employees of ouremployer-members who were covered by thecollective-bargaining agreement known as theMaster Agreement entered into on September23, 1971, between ourselves and said Unions,unless and until said Unions have demonstratedtheir exclusivemajority representative statuspursuant to a Board-conducted election. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT maintain, enforce, or give effectto the 1974 contract which has been executedbetween ourselves and those Unions coveringsaid employees or to any extension, modifica-tion,or renewal of said contract,unless and un-til said Unions have demonstrated their exclu-sive majority representative status pursuant to aBoard-conductedelection.WE WILL NOTenter intoany collective-bar-gaining contract at a time when a real questionconcerning representation has been raised.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees inthe exercise of the rights guaranteed to them inSection7 of the Act.WE WILL setaside our existingcollective-bar-gaining contracts with said Unions.ASSOCIATED GENERAL CONTRACTORS OFCALIFORNIA, INC.ENGINEERINGAND GRADING CONTRACTORSASSOCIATION OF CALIFORNIA, INC.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT bargain with Joint Council ofTeamsters No. 42, or Teamsters Local UnionNos. 87, 166, 186, 235, 381, 420, 692, 898, or 982as the representative of the employees of ouremployer-memberswho were covered by thecollective-bargaining agreement known as theSouthern CaliforniaMaster Labor Agreemententered into on May 19, 1968, as amended, be-tween ourselves and said Unions, unless and un-til said Unions have demonstrated their exclu-sive majority representative status pursuant to aBoard-conducted election.WE WILL NOT maintain, enforce, or give effectto the 1974 contract which has been executedbetween ourselves and those Unions coveringsaid employees or to any extension, modifica-tion, or renewal of said contract,unless and un-til said Unions have demonstrated their exclu-sive majority representative status pursuant to aBoard-conducted election.WE WILL NOTenter intoany collective-bar-gaining contract at a time when a real questionconcerning representation has been raised.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed to them inSection7 of the Act.WE WILL set aside our existing collective-bar-gaining contractswithsaid Unions.ASSOCIATED GENERAL CONTRACTORS OFCALIFORNIA, INC.THE BUILDING INDUSTRY ASSOCIATION OFCALIFORNIA, INC.THE ENGINEERING AND GRADINGCONTRACTORS ASSOCIATION, INC.DECISIONSTATEMENT OF THE CASERICHARDD. TAPLITZ, Administrative Law Judge: Thiscasewas heard at San Francisco, California, on February 6and in Los Angeles, California, on February 19, 1975. Thecharge in Case 20-CA-9442 was filed on August 7, 1974,by Associated Independent Owner Operators, Inc. Thecharge in Case 20-CA-9565 was filed on September 19,1974, by California Dump Truck Owners Association. Anorder consolidating those two cases and a complaint there-on issued on November27, 1974,alleging that AssociatedGeneral Contractors of California,Inc. (herein calledAGC); and Engineering and Grading Contractors Associa-tion of California,Inc. (herein called Engineering Contrac-torsAssociation)(herein jointly called the Northern Cali-fornia Employers),violated Section 8(a)(2) and(1) of theNational Labor Relations Act, as amended,by enteringinto and maintaining certain collective-bargaining con-tracts with the Unions whose names are set forth as partiestothecontracts in the above captions for Case20-CA-9442 and 20-CA-9565 (those named Unions areherein collectively called the Northern California Unions).ThechargeinCase20-CA-9810(formerly21-CA-12829)was filed onJuly 11, 1974, by AssociatedIndependent Owner Operators, Inc. The charge in Case20-CA-9811 (formerly21-CA-13021)was filed on Sep-tember 23, 1974, by California Dump Truck Owners Asso-ciation.An order consolidating those two cases and a com-plaint thereon issued on September27, 1974,alleging thatAGC; Building Industry Association of California (hereincalled the Building Association);and Engineering Con-tractorsAssociation (herein jointly called the SouthernCalifornia Employers) violated Section 8(a)(2) and (1) ofthe Actby entering into and maintaining certain collective-bargaining contracts with the Unions whose names are setforth as parties to the contract in the above captions forCases 20-CA-9810 and 20-CA-9811 (those Unions arejointly referred to herein as the Southern CaliforniaUnions).On December 23, 1974, the General Counsel of theBoard issued an Order Transferring Cases in which Cases21-CA-12829 and 21-CA-13021 were transferred fromRegion 21 to Region 20 and renumbered20-CA-98 10 and20-CA-9811, respectively. By order dated January 7, 1975,Cases20-CA-9442,20-CA-9565, 20-CA-9810, and ASSOCIATED GENERAL CONTRACTORS20-CA-9811 were consolidated and scheduled for hearing.IssuesThe primaryissuesare: (1) whether the Northern andthe Southern California Employers violated Section 8(a)(2)and (1) of theAct byentering into and maintaining collec-tive-bargaining agreements with the Northern and South-ern California Unions, respectively, where such contractswere executed after the Board ordered mail ballot electionsbased on decertification petitions and before the electionswere completed; (2) whether the construction industryprovisions contained in Section8(f) of the Act preclude thefinding of such violations.All parties were given full opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally, and to file briefs.Briefs,whichhave been carefully considered, were filed on behalf of theGeneral Counsel, the Associated Independent Owner Op-erators,Inc., the California Dump Truck Owners Associa-tion, all the Northern California Unions except Locals 94and 533, the Southern California Employers, and theSouthern California Unions.Uponthe entire record of the case, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERSAGC andthe EngineeringContractors Association (theNorthern California Employers in Cases 20-CA-9442 and20-CA-9565)as wellas the AGC, the Building Associa-tion,and the Engineering Contractors Association (theSouthern California Employers in Cases 20-CA-98 10 and20-CA-9811) each maintain offices in the Stateof Califor-nia. Each is a voluntary association of employers engagedin the building and construction industry. Each exists forthe purpose,inter alia,of representing its employer-mem-bers in negotiating and administering collective-bargainingagreements with various labor organizations.During the 12months immediately preceding issuance of the complaints,each had employer-members located in California who inthe aggregate purchased and received goods valued in ex-cess of $50,000 from suppliers located outside of Califor-nia. The Northern California Employers, the Southern Cal-ifornia Employers,and their employer-members are, andeach is, an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.11.THE LABORORGANIZATIONS INVOLVEDTeamster Local Union Nos. 94, 137, 150, 216, 287, 291,315, 386, 431, 439, 490, 533, 624, 684, 890, 912, 980, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America(herein called theNorthern California Local Unions); and Heavy, Highway,Building and Construction Teamsters Committee forNorthern California (hereincalled the Teamsters Commit-tee) are,and each is, a labor organization within the mean-ing of Section2(5) of the Act.543Joint Council of Teamster No. 42 (herein called JointCouncil No. 42); Teamsters, Chauffeurs, Warehousemenand Helpers Local 87; Sales Drivers and Dairy EmployeesLocal 166; Chauffeurs, Teamsters and Helpers Local 186;General Truck Drivers, Warehousemen and Helpers Local235; Teamsters and Warehousemen Local 381;BuildingMaterial and Dump Truck Drivers Local 420; GeneralTruck Drivers, Chauffeurs and Helpers Local 692; TruckDrivers,Warehousemen and Helpers Local 898, and Gen-eralTeamsters, Chauffeurs,Warehousemen and HelpersLocal 982; all of whom are part of the International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (these local unions are herein calledthe Southern California Local Unions), are, and each is, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Events1.BackgroundThe Northern and Southern California Employers arecontractors in the construction industry. The work thatthey do requires the use of dump trucks and other vehicles.This case is primarily concerned with the drivers of thosedump trucks and other vehicles. The drivers fall into twoseparate classifications. One of those are driver-employeeswho are employed by their employersin a traditional em-ployer-employee relationship. It is undisputed that they areemployees within the meaning of the Act. The other groupare owner-operators who operate their own vehicles. Therehas been a longstanding dispute and a substantial amountof litigation concerning whether these owner-operators areemployees of the employer or are self-employed indepen-dent contractors.2.The Northern CaliforniasituationFor some years prior to 1971, the AGC and the Engi-neering Contractors Association, on behalf of their em-ployer-members,have recognized and bargained with theTeamsters Committee, which bargained on behalf of itselfand on behalf of the Northern California Local Unions, asthe exclusivecollective-bargaining representative of theemployees of the employer-members performing workwithin the jurisdiction of Northern California LocalUnions. The Northern California Employers have beenparties to a series of collective-bargainingagreements withthe Northern California Unions covering those employees.On February 26, 1971, A. R. Cramer, an individual,filed a timely petition with the Board in Case 20-RD-721seeking todecertify the Northern California Local Unionsas the exclusive collective-bargaining representative of theemployees of the employer-members of Northern Califor-nia Employers performing work within the jurisdiction ofthe Northern California Local Unions. The petition soughtan electionin a bargaining unit of construction industrydrivers under the so-called Northern California MasterAgreement covering northern and central California. The 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition, when filed, related to the 1968 Master Agreementwhich expired in June 1971. The petition was subsequentlyamended so asto cover a 1971 Master Agreement 1 whichwas in effect at the time of the hearing on the decertifica-tion petition.On September 23, 1971, the Northern California Em-ployers and Northern California Unions entered into anew contract entitled Heavy, Highway, Building and Con-struction Teamsters of Northern California Master Agree-ment.The contractwas executedon January 5, 1972, andby its terms was effective from June 16, 1971, until June 15,1973. Thereafter, the contract, with certain modifications,was extended from June 16, 1973, until June 15, 1974. The1971 contract and the extension included within their cov-erage both driver-employees and owner-operators.After the filing of the decertification petition in Case20-RD-721, a hearing was conducted. At that hearing,there were conflicting contentions as to whether or not theowner-operators were employees within the meaning of theAct. The BoardissueditsDecision on January 17, 1973,reported at 201 NLRB 311, holding that the owner-opera-tors were employees within the meaning of the Act, thatthey were entitled to participate in an election, and "that aquestion affecting commerce exists concerning the repre-sentation of the employees of the Employers within themeaning of Sections9(c)(1) and 2(6) and (7) of the Act."The Board also stated that there were other issues thathad not been fully litigated and remanded both cases forfurther hearing on thoseissues.A second hearing was con-ducted in June 1973. On March 5, 1974, the Board issued a.Supplemental Decision and Direction of Election in Case20-RD-721, which is reported at 209 NLRB 363. That de-cision resolved a number of questions raised by the peti-tion 3 and directed an election by mail ballot in a unit that1Prior to the executionof that contract,a number of charges were filedOn July 21, 1971, whilethe decertification petition was being processed, theTeamsters Committee filed a chargein Case 20-CA-6899 allegingthat theNorthernCalifornia Employersrefused to bargain in good faith.On August3, 1971, the ActingRegional Director for Region20 notifiedthe TeamstersCommittee that he was refusing to issue a complaint.He stated that thedecertification petition had been filed,that a notice of hearing thereon hadissued,that a question concerning representation existed,and that undersuch circumstances a refusal of the employers to negotiate was not a viola-tion of Sec.8(aX5) of theAct. On July 23, 1971, the AGC filed acharge inCase 20-CB-2523 allegingthat Northern CaliforniaUnions violated Sec.8(bXIXA) of theAct by strikingto force theAGC to bargainwith thoseunions at a time when a real question concerning representation existed.Similar charges were filedby the California Dump Truck Owners on August5, 1971, in Case 20-CB-2529.On August9, 1971, the ActingRegional Di-rector for Region 20 refused to issue complaintin Case 20-CB-2523. Hestated that under the particular circumstances of that case it had not beenestablished that theUnion's conduct violated Sec. 8(bXIXA) of the Act. Thesame conclusion was reached with regard to Case20-CB-2529. In bothcases,the refusal to issue complaint was appealed to the General Counseland the appeals were denied.2 The Decision related to both theNorthern Californiapetition in Case20-RD-721 and a similar decertification petitioninCase 21-RD-1008which had to do withthe SouthernCalifornia Employersand SouthernCaliforniaUnions.3Some of the Board's findings were:That the communityof interestbetween the employee-drivers andthe owner-operators was such that theyshould be included in the same unit for the purpose of the decertificationelection;that the owner-operator clause now extends to jobsite and nonjob-sitework;that employees of certain contractors who were not members ofemployerassociations (known as "short formers")should be excluded fromthe unit;that overlying carriers who supply owner-operators to contractorsincluded,amongothers, owner operators who performedjobsite or nonjobsite work. As set forth in an unpublishedSupplemental Decision and Direction of Election datedApril 22, 1974, the election was ordered in the followingunit:All employees of employer-members of AssociatedGeneral Contractors of California, Inc., the Engineer-ing and Grading Contractors Association, and theNorthern California Home Builders Conference whowere covered by the collective-bargaining agreementknown as the Master Agreement entered into on Sep-tember 23, 1971, between the above-mentioned associ-ations andHeavy, Highway,Buildingand Construc-tion Teamsters Committee for Northern California onbehalf of Teamsters Local Unions Nos. 94, 137, 150,216, 287, 291, 315, 386, 431, 439, 490, 533, 624, 684,890, 912, and 980, but excluding all other employeesincluding guards, watchmen, and supervisors as de-fined in the Act.While Region 20 was in the process of preparing eligibil-ity lists pursuant to the Board's Order and before any mailballots had been sent to the employees, the Northern Cali-fornia Employers entered into new collective-bargainingcontracts with the Northern California Unions. Contractswere entered into on July 15, 1974, which by their termswere effective from June 16, 1974, until June 15, 1977. Theunit in the new contracts include the same employees ofthe Northern California Employers who had been coveredin the Master Agreement entered into on September 23,1971.4The new contracts contain union-security clauses whichrequire union membership within 8 days following thecommencement of employment, except for owner-opera-torswho perform offsite work. Such owner-operators arerequired to join the Union within 31 days after hire.The Northern California Employers and the NorthernCalifornia Unions have maintained and given force andeffect to the new agreements.Region 20 of the Board has treated the charges in thiscase as "blocking charges" that have precluded furtherprocessingof therepresentation case.3.The Southern CaliforniasituationFor many years prior to 1971, the Southern CaliforniaEmployers, acting on a multiassociation, multiemployerbasis, have recognized and bargained with Joint CouncilNo. 42. That Union has bargained on behalf of itself andon behalf of the Southern California Local Unions as theexclusive bargaining representative of the employees of theare not Joint-employers with the contractors; and that the following employ-ees are eligibleto vote: "in addition to those employees in the unit who wereemployed during the payroll period immediately preceding the date of thisDecision and Direction of Election, all employees in the unit who have beenemployed during the 30 calendar days immediately preceding the date ofthis Decision and Direction of Election or who have been employed for 240hours or more during the 365 calendar days immediately preceding suchdate "The Northern California Home Builders Conference was a party to the1971Master Agreement and the employees of its members are included inthe unit in which the Board has ordered an election. That Conference is nota party in the instant unfair labor practice cases. ASSOCIATED GENERAL CONTRACTORSemployer-members performing work in a number of driverand related classifications at construction jobsites in areaswithin the jurisdiction of the Southern California LocalUnions.The bargaining unit has also included employeesat warehouses,shops, and yards provided or set up to han-dle work in connection witha job.The Southern CaliforniaEmployers have been parties to a series of collective-bar-gaining agreements with the Southern CaliforniaUnions,covering those employees .5On February26, 1971,Neal Hecker and James E. Baysfiled a timely petition with the Board inCase 21-RD-1008seeking to decertify the Southern CaliforniaLocal Unionsas the exclusive collective-bargaining representative ofthose employees.The Petitioners sought an election in abargaining unit under the so-called Southern CaliforniaMaster Labor Agreement between the Southern CaliforniaEmployers and the TeamsterLocal Unions.That agree-ment covered the southern area of California with the ex-ception of San DiegoCounty.Hearings in Case 21-RD-1008 Were held inLos Angeles,California,between September7 and October 12, 1971. Asis set forth above,the Board issued its decision in Cases21-RD-1008 and 20-RD-721on January17, 1973. TheBoard held that the owner-operators were employees with-in the meaning of the Act,that they were entitled to partic-ipate in an election,and "that a question affecting com-merce exists concerning the representation of theemployees of the Employers within the meaning of Sec-tions 9(c)(l), and 2(6) and(7) of the Act." TheBoard re-manded both cases for further hearing on other issues. Fur-ther hearings in Case 21-RD-1008 wereheld in LosAngeles in April 1973, and on March5, 1974,the Boardissued a Supplemental Decision and Direction of Electionwhich is reported at 209 NLRB366. Thatdecision resolveda number of questions raised by the petition6 and directed!The employees covered by these agreements were:A-frame orSwedishCrane,or SimilarTypeof Equipment Driver,Bootman,Cement DistributorTruck,Driver of Vehicle or Combination of Vehicles or 2 axle, 3 axle ormore axles, Driver of Oil SpreaderTruck,Driver of TransitMix Truck Lessthan 3 yards,Driver of Transit Mix Truck 3 yards or more, Pipeline andUtilityWorkingTruck Drivers,Ross Carrier Dnver-hiway,Traffic ControlPilot Car,Slurry Truck Driver, TruckGreaser and Tireman,Truck Mount-ed Power Broom,Truck Repairman,DumpcreteTrucksLessthan 6-1/2yards Water Levels,DumpcreteTrucks 6-1/2 yards WaterLevelsand Over,All Off-highway Equipment within Teamsters Jurisdiction,Forklift Driver,Fuel TruckDriver,PB and SimilarTypeTrucks when performing work inTeamsters jurisdiction,Truck Repairman Helper,TruckRepairman-Weld-er,Warehousemen and Teamster, Warehousemen-ClerkWater Truck - 2axles Water Truck-3 or more axles,Welder,Working TruckDriver,WinchTruck Driver.6Some of the Board's findings were:that the appropriate unit for theelection was the contract unit, which consisted of both owner-operators andemployee-drivers covered by the contract;that employeesemployed by"short formers"whether owner-operators or employee-drivers,were not eli-gible to vote;that overlying carriers were notjoint employers with the con-tractors;that the Southern California Unions and SouthernCalifornia Em-ployers have by contract limited covered work to jobsite work and thereforeonly those owner-operators who have performed suchjobsite workare eligi-ble to vote;that the hauling of rock,sand,gravel,and asphaltic concrete isnot coveredby thecontract and that the time spent engagedtherein byowner-operators should not be counted toward eligibility for voting; andthat the following employees are eligible to vote;"in addition to those em-ployees in the unit who were employed duringthe payrollperiod immedi-ately preceding the date of this Decision and Direction of Election, allemployees in the unit who have been employed during the 30 calendar days545a mail ballot election. The only owner-operators who wereto be permitted to vote in that election were those who hadperformed jobsite work. The election was ordered in thefollowing unit:All employees of employer-members of the SouthernCalifornia Chapter of the Associated General Con-tractors of America, the Building Industry Associationof California, Inc., and the Engineering and GradingContractors Association, Inc. covered by the collec-tive-bargaining agreement known as the Southern Cal-iforniaMaster Labor Agreement entered into on May19, 1968, as amended, between the Employers andJoint Council of Teamsters, No. 42 and Teamsters Lo-calUnion No. 87, and other recognized bargainingagents but excluding all other employees, includingguards, watchmen, and supervisors as defined in theAct.Pursuant to the Board's order, Region 21 of the Boardprepared a voter eligibility list. On June 14, 1974, the Re-gion mailed ballots to the voters. The ballots were to bereturned by July 31, 1974, and counted on August 1, 1974.On July 1, 1974, which was after the mail ballots hadbeen sent to the employees and before the ballots had beenreturned to the Region and counted, the Southern Califor-nia Employers and the Southern California Unions enteredinto a new collective-bargaining agreement' The contract,which includes within its coverage owner-operators whoperform jobsite work, is by its terms effective from July 1,1974, to June 15, 1977. The unit in the new contract in-cludes the same employees of the Southern California Em-ployers who had been covered in the preceding contract.The new contract contains a union-security clause whichrequires union membership within 8 days following thecommencement of employment.The Southern California Employers and the SouthernCalifornia Unions have maintained and given force andeffect to the new agreement.Region 20 of the Board has impounded the ballots whichhave been mailed to it and has treated the charges in thiscase as "blocking charges" that have precluded furtherprocessing of the representation case.B. The Midwest Piping Line of CasesInMidwest Piping and Supply Co., Inc.,63 NLRB 1060(1945), the Board enunciated the doctrine that an employerhas a duty to remain neutral in the face of conflictingclaims for representation by rival unions. The Board heldthat an employer violated the Act byrecognizingand bar-gaining with one union where another union had presenteda real representation claim and a representation proceed-ing was pending before the Board. InShea Chemical Cor-poration,121 NLRB 1027 (1958), the Board elucidated theMidwest Pipingdoctrine by holding:immediately preceding the date of the Decision and Direction of Election orwho have beenemployed for 240 hours or more during the 365calendarda4simmediatelyprecedingsuch date."In additionto the Southern California Employers, this contract wasalso signedby the Underground ContractorsAssociation,an organizationthat isnot a partyto these proceedings. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe now hold that upon presentation of a rival or con-flicting claim which raises a real question concerningrepresentation,an employer may not go so far as tobargain collectively with the incumbent (or any other)union unless and until the question concerning repre-sentation has been settled by the Board.This is not tosay that the employer must give an undue advantageto the rival union by refusing to permit the incumbentunion to continue administering its contract or pro-cessing grievances through its stewards.We furtherfind that a real question concerning representationwas raised here by the Oil Workers' petition, support-ed as it was by an adequate administrative showing ofinterest ... .The Employers and the Unions contend that the show-ing of interest on which the decertification petitions werebased was inadequate.However, the Board has consistent-ly held that a showing of interest is an administrative mat-ter which is not subject to litigation. InThe Sheffield Corpo-ration,108 NLRB 349 (1954) the Board held: "it has longbeen established that all phases of the question concerninga petitioner's showing of interest is an administrative mat-ter not subject to collateral attack. . . ." InN.L.R.B. v.J.I.Case Company,201 F.2d 597 (C.A. 9, 1953), the Courtof Appeals for the Ninth Circuit stated: "The practice oftreating the substantiality of the petitioning union's show-ing of interest as a matter of administrative concern, only,has undergone no change since Taft-Hartley.Congress wasof course familiar with this practice;and the legislativehistory of the Labor-Management Act of 1947 contains noindication of a purpose to change or interfere with it."The Board,in its Decision and Order in the related rep-resentation cases(20-RD-721 and 21-RD-1008, reportedat 201 NLRB 311) held that a question concerning repre-sentation had been raised in both cases.Implicit in thatfinding was its administrative determinationthat both de-certification petitions were based on an adequate showingof interest.Such an administrative determination is notsubject to litigation and is not subject to review by an Ad-ministrativeLaw Judge.The Board has recently reaffirmed itsMidwest Pipingdoctrine. InKay Jay Corporation d/b/a McKee's RocksFoodland,216 NLRB No. 166, (1975), the Board detailedits rationale,holding:At the heart of theMidwest Pipingdoctrine is the factthat "Congress has clothed the Board with the exclu-sive power to investigate and determine representa-tives for the purposes of collective bargaining. In theexercise of this power,the Board usually makes suchdetermination,after a proper hearing and at a propertime,by permitting employees freely to select theirbargaining representativesby secret ballot." 3 The coreof theMidwest Pipingdoctrine is therefore the essenceof simplicity.When rival unions attempt to obtain rec-ognition from an employer, a question concerning rep-resentation is thereby raised.Since the employees havea right under the Act to a free and untrammeledchoice, the employer is barred from making the choicefor his employees by recognizing one of the competingunions .6Another aspect of theMidwest Pipingdoctrine isthat it is strictly construed. Thus, inPlayskool, Inc., aDivisionof Milton Bradley Company,195 NLRB 560(1972), the Board stated that "contrary to the TrialExaminer, this Board has never established any nu-merical percentageas a condition precedent to estab-lishing the existenceof a questionconcerning repre-sentation.In fact,the sole requirementnecessaryto raisea questionconcerningrepresentation within the meaningof the Midwest Piping doctrine, as modified by theBoard, is that the claim of the rivalunion must not beclearly unsupportable and lackingin substance."[Em-phasis supplied.]The thrust of the doctrine, therefore, is that a sup-portable claim by a rival union will trigger the applica-bility of the doctrine, so that, from that point on, theemployer is prohibited from preferring one union toanother.It is clearthat the intent of the Board is topreserve the Section 7 rights of employees to de-termine freely their agents for collectivebargaining.Congress has invested the Board with the responsibil-ity for determining the collective-bargainingagent ofemployees by free elections. Unless theMidwest Pipingdoctrine is construed strictly, the intent of Congress isfrustrated.51d at 1070.'Cf.Linden Lumber Div,Summer &Co. v. N L R B.,95 S.Ct. 429(1974). The Supreme Court has recentlyreaffirmed the principle thata Board-conducted election is the preferredmethod forchoosing abargaining representative.Thisprinciple is itself the heartof theMid-west Pipingdoctrine.The above cases deal with conflicting claims of labororganizations. However, the Board has unequivocally stat-ed that the same criteria should be applied to situationsinvolving a decertification petition. InTeleautograph Corp.,199 NLRB 892 (1972), the Board held that an employer didnot have a duty to bargain after a decertification petitionhad been filed. In clarifying the law with regard to theimpact of a decertification petition, the Board held:We would, however, note that the decertificationpetition, supported by an adequate showing of inter-est, as the Regional Director here properly found inthe representationcase, raised a question concerningrepresentation. InShea Chemical Corporation,121NLRB 1027, the Board established the rule that whena real question concerning representation has beenraised by the filing of a petition by a rival union that..an employer may not go so far as to bargain collec-tively with incumbent (or any other) union until thequestion concerning representation has been settledby the Board." The same rule should be applied wherea real question concerning representation has beenraised by the timely filing of a decertification petition.As in the case of a petition filed by a rival union, theincumbent union may still continue to administer itscontract and process grievances, and the rule does notapply in situations where, because of contract bar, cer-tification year, inadequate showing of interest, or anyother established reason, the decertification petition ASSOCIATED GENERAL CONTRACTORS547does not raise a real representation question.A number of Courts of Appeals have looked with disfa-vor on the Board'sMidwest Piping,doctrine. InInter-IslandResorts, Ltd., d/b/a Kona Surf and Hotel,201 NLRB 139,142, fn. 12 (1973), enforcement denied 507 F.2d 411 (C.A.9, 1974), the Board found a violation of theMidwest Pipingdoctrinewhere a company granted recognition to oneunion in the face of a representation petition filed by an-other union. In acknowledging its differences with some ofthe United States Courts of Appeals, the Board stated:To the extent that such finding may be in conflictwith the decisions of certain of the United StatesCourts of Appeals, see, e.g.,N.L.R.B. v. AmericanBread Co.,[411F.2d 147 (C.A. 6)];N.L.R.B. v. AirMaster Corporation,339 F.2d 553 (C.A. 3);N .L.R.B. v.North Electric Company,296 F.2d 137 (C.A. 6);N.L.R.B. v. Indianapolis Newspapers, Inc.,210 F. 2d 501 (C.A.7); andN.L.R.B. v. Modine Manufacturing Company,453 F.2d 292 (C.A. 8), we respectfully disagree andadhere to our view until such time as the U.S. Su-preme Court has passed on the matter. Unlike theviews expressed in the conflicting court decisions, wedo not believe that our decision herein discouragesvoluntary recognition nor interferes with the stabilityof lawfullyestablished bargainingrelationships. Rath-er,we believe that, in the present circumstances, thepurposes and policies of the Act require that the issueof representationbe decided by the employees, in amanner attended by the safeguards of the Board'selection machinery. We can perceive of no policy con-sideration which overrides the need to protect the Sec-tion 7 rights of employees from the type of employerassistancedemonstrated by this record.In refusing to enforce the Board's Orderthe Ninth Cir-cuit Court of Appeals cited a number of courts of appealscaseswhich had disagreed with the Board.8 The court not-ed the Board's disagreement with the courts of appeals andstated(507 F.2d 411 at 412):The Board's position reflects its belief that the pur-poses and policies of the National Labor RelationsAct require that theissueof representation be decidedby the employeesin a mannerattended by the safe-guards of the Board's election machinery. However,based upon the record before us indicating that theInter-Island's recognition of the ILWU was basedupon a clear demonstration of majority support, weconclude that the Board's need to preserve the integri-ty ofits electionmachinery must yield to the rights oftheKona Surf employees to select and bargainthrough their own representatives.InSuburban Transit Corp. and H.A.M.L. Corporation v.N.L.R.B.,499 F.2d 78,82-83(C.A. 3, 1974),cert.denied 87LRRM 3294 (1974), the Third Circuit Court of Appealsheld:The Board's conclusion that Suburban violated §8(a)(1), (2), and (3) of the Act was based primarily onits finding that the decertification petition filed byManga and the representation petition filed by theTeamsters (supported by authorization cards) raised arealquestion concerning representation and that,therefore, Suburban's execution of a new contractwithUTU, containing a union security provision,when Suburban had knowledge of those petitions, wasan unfair labor practice under the doctrine of MidwestPiping & Supply Co., 63 NLRB 1060 (1945). TheBoard recognized that this finding conflicts with ourdecision in NLRB v. Swift & Co., 294 F.2d 285 (3dCir. 1961), where this court held that the mere filing ofa representation petition by a competing union doesnot create a real question of representation so as toprevent an employer from entering into an agreementwith the previously certified union, but the Board feltconstrained to follow its own law on this point. We, inturn, are constrained to followSwiftand, therefore,hold that the Board's determination that the real ques-tion of representation existed at the time of the renew-al agreement between Suburban and UTU is not sup-ported by substantial evidence.In the instant case, the Board had already ordered elec-tions at the time the new contracts were signed. In theSouthern California case, the mail ballots had already beensent to the employees. In the Northern California case, theeligibility listwas being prepared. The execution of thecontracts at those critical dates was a most serious interfer-ence with the Board's election procedures. In addition, theimpact of Section 8(f) of the Act, as discussed below, mustbe considered with regard to the criteria underlying thecourts of appeals holdings.An Administrative Law Judge is bound by the Board'sinterpretation of the Act until the Supreme Court has spo-ken to the contrary. The Board law, as is set forth above, isclear. The Northern California and the Southern Californiaemployers entered into contracts with Northern and South-ern California unions, respectively, after the Board hadfound that a real question concerning representation hadbeen raised and after the elections had been ordered. Un-less it canbe shown that Section 8(f) of the Act preventsthe finding of a violation or that some other circumstancesexist that would make application of theMidwest Pipingdoctrine inappropriate, the Board law dictates the findingthat the Northern and the Southern California employersviolated Section 8(a)(2) and (1) of the Act as alleged in thecomplaint.8 Thecourt referredto:N.L.R.B. v. Peter Paul,Inc., 467 F. 2d 700, 702(C.A. 9, 1972); seePlayskool,Inc.v.N.L.R.B, 477F.2d 66, 70 (C.A. 7,1973);Modine Manufacturing Co., Inc. v. N.L.R.B.,453 F.2d 292, 295 (C A.8, 1971);N.L.R.B. v. Air Master Corp.,339 F.2d 553, 557 (C.A. 8, 1964);SuburbanTransit Corp. v. N. L. R. B.,499 F.2d 78, 80 (C.A. 3, 1974);Amen-can BreadCompany v. N L.R.B.,411 F.2d 147, 155-56 (C.A. 6, 1969); seealso,InternationalLadies Garment Workers v. N.L.R.B,366 U.S. 731, 739-740 (1961).C. The Application of Section 8(f) of the ActAll the Employersinvolved in this proceeding are en-gaged primarily in the building and constructionindustry.The Unions,who are parties to the contracts,are labororganizations in which building and construction employ-ees are members.Section 8(f)of theAct, undercertain 548DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances, permits such employers and such unions toenter into prehire contracts even where the majority statusof such unions has not been established. Section 8(f) of theAct reads:It shall not be an unfair labor practice under sub-sections (a) and (b) of this section for an employerengaged primarily in the building and construction in-dustry to makean agreementcovering employees en-gaged (or who, upon their employment, will be en-gaged) in the building and construction industry witha labor organization of which building and construc-tion employees are members (not established, main-tained, or assisted by any action defined in section8(a) of this Act as an unfair labor practice) because (1)the majority status of such labor organization has notbeen established under the provisions of section 9 ofthis Act prior to the making of such agreement . .Provided further,That any agreement which would beinvalid, but for clause (1) of this subsection, shall notbe a bar to a petition filed pursuant to section 9(c) or9(e).Section 8(f) of the Act recognizes the peculiar problemsinherent in the construction industry. It allows contracts inthat industry even where a majority of the employees havenot authorized the Union to represent them. However, italso provides those employees with a vehicle for disa-vowing a union where they see fit to do so. The secondproviso of Section 8(f) provides that the contract shall notbe a bar to a petition filed pursuant to Section 9(c) of theAct. One part of Section 9(c) provides for decertificationpetitions. The election provision is a vital part of Section8(f). In nonconstructionindustry situations, an employermay lawfully contract with a union only where the employ-ees have authorized the Union to represent them. As is setforth in detail above, there is a conflict between the Boardand a number of courts of appeals concerning proceduresto be followed when recognition is granted in a rival unionsituation or where a decertification petition has been filed.The Board has held that, where a petition based on anadequate showing of interest has been filed, the representa-tion question must be decided by the employees in a man-ner attended by the safeguards of the Board's election ma-chinery. InN.L.R.B. v. Inter-Island Resorts, supra,theNinth Circuit Court of Appeals disagreed with the Boardon the ground that the Union recognized by the Employerhad clearly demonstrated its majority support even withoutthe election. The court held that the need to preserve theintegrity of the Board's election machinery must yield tothe rights of the employees to select and bargain throughtheir own representatives. It is noted, however, that thecourt was dealing with a case where the employer was notin the construction industry or subject to Section 8(f). Thatlogic has no application in a situation where the employees,pursuant to Section 8(f) of the Act, are covered by a con-tract incircumstanceswhere they have not authorized theUnion to represent them. In such circumstances, theonlymeans that the employees have to express their desire forrepresentation is through the election machinery. Where,as here, the contract contains a union-security clause re-quiring membership in the Union as a condition of em-ployment the right of the employees to be heard concern-ing their desire for representation must be given the mostserious consideration. In the instantcase,the SouthernCalifornia Employers interfered with the processing of theelectionat a very criticalstage.The contract was signedaftermail ballots had been sent to the employees and be-fore the date upon which the ballots were to be returnedfor counting. The Northern California Employers inter-feredwith the election process while the eligibility listswere being prepared pursuant to the Board's Direction ofElection.Under these circumstances, the Employers andUnions'reliance onSection 8(f) of the Act as a defense towhat would otherwise be a violation of the Board'sMid-west Pipingdoctrine is misplaced. To the contrary, the"construction industry" Section 8(f) elements of this caseindicate that it is factually distinguishable fromN.L.R.B. v.Inter-Island Resorts, supra.The reservations that the NinthCircuitCourt of Appeals had in thatcasetoward theBoard'sMidwest Pipingdoctrine are not relevant to theparticular facts of the instant case. In the instant case,there is no way for the employees to express theirdesiresfor representation except through the Board's election pro-cesses.9d. Policy ConsiderationsThe Employers and the Unions contend, in substance,that it would be unconscionable for the Board to makefindings that would deprive thousands of employees oftheir collective-bargaining rights over a prolonged periodof time.The Employers and the Unions cannot successfully con-tend that the employees are being improperly denied theirright to engage in collective bargaining, because the veryquestionin issue inthe underlying representationcases iswhether or not the employees desire toengage incollective9GeneralCounselargues in hisbriefthat the rightof an employer toenter into an 8(f) contract applies only to aninitial recognition situation andnot to a contract renewal.Bricklayers &Masons International Union LocalNo. 3, and Frank S. Llewellyn, Secretary,162 NLRB 476 (1966), enfd. 405F.2d 469 (C.A. 9, 1968);Barwise Sheet Metal Co., Inc, A Division of Airtron,Inc, etc,,199 NLRB 372 (1972). Thecases citedby the GeneralCounsel areinapposite in thattheydeal with refusal-to-bargain situations rather thanunlawful assistance.The brief of the Northern California Unionsplaces relianceonN L R.B.v.David F Irvin, and James B McKelvy, d/b/a The Irvin-McKelvy Co., 475F. 2d 1265, 1270 (C.A. 3, 1973) for the proposition that theMidwest Pipingdoctrine doesnot apply to employersin the constructionindustry. That caseis distinguishable on its facts.There the court held that an employer couldbargain witha rival union for a new 8(f) contract after expiration of a prior8(f) contract with anotherunion,but in that situation no petition for anelection had been filed.The Employers and the Unionscontend,in substance, that,under Sec.8(f) of the Act, theyare insulatedfrom the provisionsof Sec 8(a)(2).How-ever,Sec 8(f) provides that a construction industry contract with a unionthat does not have a majoritystatus islawful only where the Union is "notestablished, maintained, or assisted by any action definedin Section 8(a) ofthisAct asan unfairlabor practice." The General Counsel's theory of thecase is not that a contract was enteredinto witha union that failed torepresenta majority. It is that the contractwas entered into at a time whena real question concerning representation had been raised.Under theBoard'sMidwest Pipingdoctrine, a violation would occur in such circum-stanceswhether or not the contracting union represented a majority andexecution of the contractwould, underBoard law, be an "action defined inSection 8(a) of thisAct asan unfairlabor practice." ASSOCIATED GENERAL CONTRACTORS549bargaining.The representation cases are based on decerti-fication petitions and the basic questions to be resolved arewhether the employees want the Unions to represent themor whethertheywant to be unrepresented.The Employersand the Unions are in a poor position to complain aboutthe delay in the final determination of this issue where ithas been their own conduct in executing the collective-bargaining contracts that has blocked further processing ofthe election proceedings.For the reasons setforth above,I findthat the NorthernCalifornia Employers and the Southern California Em-ployers have violated Section 8(a)(2) and(1) of the Act byentering into,maintaining,and enforcingthe 1974 con-tracts withthe Northernand SouthernCalifornia Unionsrespectively. 10IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Northern California and the South-ern California Employers and the Northern and SouthernCalifornia Unions set forth in section III, above,occurringin connection with the operations of the Northern Califor-nia and Southern California Employers described in sec-tion I,above, have a close,intimate,and substantial rela-tion to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Northern California and theSouthern California Employers have engaged in certainunfair labor practices,I shall recommendthat they be or-dered to cease and desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Having found that the Northern California and theSouthernCaliforniaEmployers have violated Section8(a)(1) and (2) of the Act by executing, maintaining, andenforcing the 1974 contracts with the Northern Californiaand Southern California Unions, respectively, while therewas a real question concerning representation,I shall rec-ommend that the Northern California and Southern Cali-fornia Employers be ordered to withdraw and withholdrecognition from the Northern and Southern CaliforniaUnions, respectively,and cease and desist from giving ef-fect to the contracts which have been executed or to anyextension,modification,or renewal thereof,unless and un-til said Unions shall have demonstrated their exclusive ma-jority representative status pursuant to a Board-conductedelection.Nothing in this recommended Order is to be con-strued as requiring or permitting the varying or abandon-ing of wages,hours, seniority,or other employee benefitscontained in the contracts.In their briefs, the Charging Parties requested an Orderrequiring the Northern California and Southern CaliforniaEmployersto reimburseall employees for all moneys paidto the Unions as dues and initiation fees since the execu-10 In view of these findings,the renewed motion of the SouthernCalifor-nia Unions for summary judgment is denied.tion of the 1974 contracts.In some casesinvolving conflict-ing claimsfor recognition, the Board has ordered duesreimbursement,e.g.Inter-Island Resorts,201 NLRB 139,enforcement denied 507 F.2d 411 (C.A. 9, 1974);Irvin-Mc-Kelvy Co.,194 NLRB 52, enforcement denied 475 F.2d1265 (C.A. 3, 1973). In others,reimbursement has not beenordered, e.g.Suburban Transit,203 NLRB 465,enforce-ment denied 499 F.2d 78 (C.A. 3, 1974);Peter Paul, Inc.,185 NLRB 281, enforcement denied 467 F.2d 700 (C.A. 9,1972). In theinstant case, I do not believethat a reimburse-ment order would be appropriate. The Unionsare the oneswho have benefited from any unlawfulexactionof dues.However, the Unions are not respondents in this proceed-ing, but are merely parties to the contract. They cannot berequired to reimburse dues. It is highly likely that some ofthe employees who joined the Unions after theexecutionof the 1974 contracts joined because they wanted to do soand not because they were required to do so under theunion-securityclause. I believe that a reimbursement ordercovering all employees who joined the Unionafter execu-tion of the 1974 contract would create a windfall for thoseemployees who joined voluntarily, would require no repay-ment by the Unions, and would be an undue burden on theRespondent-Employers.CONCLUSIONS OF LAW1.The Northern California Employers, the SouthernCalifornia Employers and their employer-members are,and each is, an employer engaged in commerce and in op-erations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2.The Northern California Unions and Southern Cali-fornia Unions are, and each is, a labor organization withinthe meaning of Section 2(5) of the Act.3.By entering into, maintaining, and enforcing a 1974contract with the Northern California Unions while therewas a real question concerning representation the North-ern California Employers engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) and (1) of the Act.4.By entering into, maintaining, and enforcing a 1974contract with the Southern California Unions while therewas a real question concerning representation, the South-ern California Employers engaged in unfair labor practiceswithin the meaning of Section 8(a)(2) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "A. Associated General Contractors of California, Inc.;1 In the event no exceptions are filed as providedby Sec.10246 of theRules and Regulationsof the National LaborsRelations Board,the find-ings, conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Engineeringand Grading Contractors Association ofCalifornia, Inc.; their officers,agents,successors,and as-signs, shall:1.Cease and desist from:(a)Recognizing or bargaining with Heavy,Highway,Building, and Construction Teamsters Committee forNorthern California; or Teamster Local Union Nos. 94,137, 150, 216, 287, 291, 315, 386, 431, 439, 490, 533, 624,684, 890,912, or 980 12 as the representative of the employ-ees of their employer-members who were covered by thecollective-bargaining agreement known as the MasterAgreement entered into on September23, 1971,betweensaid Employers and said Unions,unless and until saidUnions have demonstrated their exclusive majority repre-sentative status pursuant to a Board-conducted election.(b)Maintaining,enforcing, or giving effect tothe 1974contract which has been executed between those Employ-ers and those Unions covering said employeesor to anyextension,modification,or renewal of said contract, unlessand until said Unions have demonstrated their exclusivemajority representative status pursuant to a Board-con-ducted election.(c)Entering into any collective-bargaining contract at atime when a real question concerning representation hasbeen raised.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from saidUnions as the representative of said employees,unless anduntil said Unions have demonstrated their exclusive major-ity representative status pursuant to a Board-conductedelection.(b) Set aside their existing collective-bargaining con-tracts with said Unions.(c)Post at their offices and at the offices of all the em-ployer-members of said Associations,copies of the at-tached notice marked "Appendix A."13 Copies of said no-tice,on formsprovided by the Regional Director forRegion 20, after being duly signed by said Employers' au-thorized representatives, shall be posted by said Employersand by each of their employer-members, immediately uponreceipt thereof,and be maintainedby themfor 60 consecu-tive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by said Employers andtheir employer-members to ensure that said notices are notaltered,defaced,or coveredby any othermaterial.(d)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what steps12The full namesof these Unionsare set forth in the caption above.13 In the event that the Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board."said Employers have taken to comply herewith.B.Associated General Contractors of California, Inc.;the Building Industry Association of California, Inc.; andtheEngineering and Grading Contractors Association,Inc.; their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing or bargaining with Joint Council ofTeamsters No. 42, or Teamsters Local Union Nos. 87, 166,186, 235, 381, 420, 692, 898, or 982,14 as the representativeof the employees of their employer-members who werecovered by the collective-bargaining agreement known asthe Southern California Master Labor Agreement enteredinto on May 19, 1968, as amended, between said Employ-ers and said Unions, unless and until said Unions havedemonstrated their exclusive majority representative statuspursuant to a Board-conducted election.(b)Maintaining, enforcing, or giving effect to the 1974contract which has been executed between those Employ-ers and those Unions covering said employees or to anyextension, modification, or renewal of said contract, unlessand until said Unions have demonstrated their exclusivemajority representative status pursuant to a Board-con-ducted election.(c)Entering into any collective-bargaining contract at atime when a real question concerning representation hasbeen raised.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from saidUnions as the representative of said employees, unless anduntil said Unions have demonstrated their exclusive major-ity representative status pursuant to a Board-conductedelection.(b) Set aside their existing collective-bargaining con-tracts with said Unions.(c)Post at their offices and at the offices of all the em-ployer-members of said Associations, copies of the at-tached notice marked "Apendix B."15 Copies of said no-tice,on forms provided by the Regional Director forRegion 20, after being duly signed by the said Employers'authorized representatives, shall be posted by said Employ-ers and by each of their employer-members, immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by said Employersand their employer-members to ensure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepssaid Employers have taken to comply herewith.14The fullnames of theseUnions are set forthin thecaption above.15 See In. 13.